Title: John Semple’s Proposal for Potomac Navigation, 1769
From: Semple, John
To: 



[1769]

The Opening & making Convenient Passage for Vessells of Ten to Fifteen Tons Burthen through such particular parts of the River Potomac above the Great falls, as is now difficult, & render Tedious and Expensive Portages Necessary, has been long considered as highly meriting the public attention; But as is often the fate of matters wherein many are interested, little has been hitherto done to carry it into execution. On Generall Braddocks arrivall at Alexandria a fair prospect was presented of having it Speedily done, It admitted of no sort of dispute, that much the readiest & easiest communication with the waters of the Ohio & Consequently Fort du Quisnie must be by the river Potomac, as it woud reduce the whole of the land Carriage from Alexandria to the aforesd fort, (now fort Pitt) a distance of two hundred & Sixty Miles to no more than Seventy. The Generall Sensible of the Superior advantages of this Conveyance, undoubtedly had its improvement in view, and made use of it even in the State It was for the carriage of his Artillery, Ammunition & Provisions A great part of the way; His defeat and Death and the consequences resulting therefrom, Facts too recent to want enlarging upon, put an entire Stop to all further proceedings. The future Operations to the westward were by a peculiar

Management unnaturally carried on from a qu[i]te different quarter and Potomac lay Neglected. A Second attempt was afterwards made to have it done by private Subscription which being in the time of the late war and thought by many to be too heavy for private persons to Accomplish, It was proposed to apply to the Legislature for their Concurrence and assistance in a work of Such Generall Utility, some of that respectable body being Consulted, they advised the postponing of it to a more favourable opportunity The people at that time being heavily burthened with taxes occasioned by the late war upon which the matter was laid aside, The last mentioned objection being now happily removed, It is hoped that an application to the Legislature in a work of so publick a nature will not at present be thought unseasonable or impertinent. The vast bodies of land now Ceded to us by the Indians must open a new and extensive field of Commerce, of which the River Potomac must Necessarily be the principall Channell, not to mention the very lucrative Skin & furr Trade which this must make our own whenever we chuse to make Use of it. As some Gentlemen have lately carefully viewed the river and Computed the Expence of removing the different Obstacles, that obstruct & make the passage of Vessells Difficult, the following account of their observations may not be unnecessary. Viz. From the lowest landing place to which it is proposed opening a passage, The Widow Brewster’s Two Miles above the great falls or Cataract and within ten miles of Tide water, There is good water for five Miles to the lower part of Senecca falls which Consists of Continued Rifts of Rocks for near a mile up the River, these may be easily passed as only two Short Dams, with Gates placed in them, four or five feet in height in a narrow naturall Channell between a Chain of Islands and the Main, will be required to raise the water a Sufficient Height att the Dam Mr Ballendine has built across the sd Channell, in which if a third Gate be put, it will raise it to the levell of the water above the falls, The Expence of all which, by the aforesd Gentlemen is computed not to exceed £250 (As this will be the only safe & practicable pass, and as Mr Ballendine intends Erecting a saw Mill and other works on the said Channell, woud it not be expedient & even Necessary for the Legislature to interpose & prevent him from Executing his plan, in such a manner as may be so injurious to the Community as Stop

the farther passage past that place? More Especially as it wou’d require but a triffling additionall Expence to have a passage through his Dam & to Continue his race a little farther which wou’d equally answer every purpose he can propose to himself,) From these falls there is now water sufficient for Boats properly Constructed, during the winter and Spring months, and generally as late as the last of June or July as High as Payne’s falls (the foot of what is Called Shanadoah falls) a distance of about forty miles, Paynes falls Consisteth of a narrow Rift of Rocks, extending a Cross the River which may be passed through a naturall Channell in land that may be improv’d, so as to admitt the passage of Vessells such as aforesaid att an Expence not exceeding £250, from thence it is about two miles & a half to that remarkable fall called the Spout—att present the most difficult & dangerous above the great falls which ariseth not so much from its Height, as from the water of almost the whole River being Confined & forced through a Narrow Rocky Passage that makes it rapid, and subjects Vessells to the danger of filling as they pass, but notwithstanding the apparent difficulty a safe & easie passage may be had by a Channell dug within land having locks placed in it by Computation at the Expence of £800. The next obstacle is above Harpers ferry about a mile above the Spout, this tho. in appearance not so formidable as the last, will be found on tryall by much the most expensive, requiring a Channell Dug & wall’d along the Side of the River for at least half a mile with locks placed in it, at proper distances to execute which in an effectual manner will require the Sum of Two Thousand Pounds. The next obstacle and last of any Consequence, is at the head or begining of what is Calld Shanadoah Falls, where there is already a naturall Channell, formed between the main and an Island which Channell was formerly begun to be improved and partly dug but never Compleated and now much choaked and filled up, which being Cleared, the Channell dug deeper and enlarged, and Dams & locks placed in it vessells will pass through with readiness & Safety. To the Levell water above the Falls this is computed might be done at an Expence of about £800, From thence to Fort Cumberland one hundred and thirty miles, and to a Much Greater distance up the North and South Branches, There is no very materiall

obstruction but want of water over Shallow places when the River is low in autumn and the latter end of Summer, which in many places Nay almost every part may be much improved at the expence of about £900. and following the same plan as is afterwards proposed, for Clearing the Gravelly Shoals below Shanadoah Falls, the greatest falls in this last distance called House’s has already this Summer been opened and cleared and a passage made through it for the Transportation of Iron from Keep Triste Furnace to Antietam Forge; From Shanadoah downwards, such shallow places when the river is low being all gravelly Shoals may be improved and made passible in any time of the Year at a small expence and trouble, by adopting the plan by which Severall rivers to the north ward have been improved Viz. appointing Overseers on the Shoals in the same manner as on public Roads, and allotting to them the Taxables Contiguous and Convenient to their respective Shoals to Clear and make Channels through them. The Greater Stones being removed, the River woud in these places soon naturally wash itself into Such Channells as wou’d thereafter require little or no assistance; This plan being followed and Fish and other Dams removed and every thing prevented for the future, that woud any ways hinder or prejudice the passage of Vessells up and down the River, which Dams and Obstructions, our neighbouring Colony has wisely prohibited, will render it in a very short time readily passible att all times be the river high or low. As a farther Explanation and Proof to Show the great Utility and advantage of this improvement, it may not be improper to annex a Just State & Cost of the difference of expence as it now is, of land and water Carriage on a Ton of Iron from Keep Triste Furnace to Navigation; There being so great a difference from that place as the river now is Unimproved, How much greater must it be to persons inhabiting higher up in the Country, in proportion to their greater distance and which wou’d be still Greater if the above obstructions were removed that Vessells might pass from one end of the River to the other, without hindrance or Stoppage, a great part of the expences that now arises Consisting in the frequent Stoppages, Portages, and different handling of the Commodities of which very few will admitt, Was the above improvements made, any Commodity whatever might be transported

with Safety and ease at a small and reasonable Expence, from the highest landing to the lowest without shifting untill they were put ashore at the lowest landing intended.
Thus at the expence of £5000 the best Channell is opened for inland trade that can be possibly had in British America, The land Carriage between the bay of Chesapeak and the mouth of the Mississippi, The Ilenois, three hundred Miles up the Missuri and to the different lakes, by very small Portages is reduced to Seventy Miles, and in time may be reduced to a much Shorter distance, An Acquisition by Oeconomy such as is in the power of few States to attain Which we do not doubt will engage every Gentleman of public Spirit and Generous Sentiments to foreward an Undertaking so generally and extensively usefull.



Pensa Curry



The Expence of transporting a Ton of Iron by land carriage from Keep Triste Furnace to Navigation is

£3.15. 0


The Expence of transporting a Ton of Iron down the River Potomack as it is now unimproved, to the Little Falls is Viz.




Portage from Keep triste furnace to Payne’s landing, five Miles, Half a days Journey of a Waggon @ 12/6d. pr day the half is
£0. 6. 3



From Paynes landing to Mr Ballendines Dam at Senecca Falls forty miles by water is
7. 6   



Portage past the Senecca falls half a mile is
1. 6   



From the lower part of the Senecca falls to the Widow Brouster’s Landing five Miles by water is
2. 6   



Portage from the widow Brousters landing to the Little Falls at Tide water Ten miles a days Journey
 12. 6   



For a Waggon going down and back again is




Totall Expence pr Ton as the river now is by water Carriage
£1.10. 3



Differance between land and water Carriage gained.
  2. 4. 9





£3.15. 0


